                 Case 1:21-mj-00084-BAM Document 6 Filed 08/26/21 Page 1 of 1


 1                                                                                           FILED
                                                                                            Aug 26, 2021
 2                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF CALIFORNIA


 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:21-MJ-00084-BAM
12                                   Plaintiff,
13                             v.                          ORDER UNSEALING COMPLAINT
14
     AMADO ESCOBEDO JR.;
15   DOROTEO GONZALES,
16                                    Defendants.
17             The United States applied to this Court for the complaint in this case to remain under seal to
18   prevent the destruction of evidence and flight of the target of the investigation. The targets of this
19   investigation are in custody and the need for sealing with respect to the complaint having therefore
20   ceased;
21             IT IS ORDERED that the complaint filed in the above-entitled matter shall be unsealed.
22

23    Dated:
                     8/25/21
24                                                              HON. BARBARA A. MCAULIFFE
                                                                U.S. MAGISTRATE JUDGE
25

26

27

28

                                                            1
